Citation Nr: 1820955	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased, initial disability rating in excess of 50 percent for post-traumatic stress disorder with major depression (PTSD) prior to February 8, 2016.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to March 1971, which included service in the Republic of Vietnam, during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Subsequently, jurisdiction was transferred to the RO in Oakland, California. 

During a telephone contact with the RO, the Veteran asked to withdraw his request for a Board videoconference hearing.  See May 2017 Report of General Information.  Consequently, his hearing request is withdrawn.  38 C.F.R. 
§ 20.704(e) (2017).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to February 2016, the Veteran's PTSD manifestations included passive suicidal ideation; impaired thought processes and obscure thought content; impaired impulse control with attendant violence; and difficulty adapting to stressful circumstances. 


CONCLUSION OF LAW

The criteria for an increased, initial disability rating of 70 percent, but no higher, for PTSD have been met prior to February 8, 2016.  38 U.S.C. § 1155 (2012); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an increased, initial disability rating in excess of 50 percent for his PTSD prior to February 8, 2016.  See VA Form 9; see also July 2016 Rating Decision (the RO granted the Veteran's increased disability rating claim for PTSD from February 8, 2016, assigning a 100 percent disability rating).

In support of the Veteran's claim, in November 2008, L.S., the Veteran's wife submitted a Buddy Statement.  She relayed that they have been married for the past 40 years and recalled that upon his return from service in the Republic of Vietnam he suffered from nightmares and night sweats nearly every night for the following 16 years.  November 2008 Buddy Statement from L.S.; see also January 4, 2010 Statement in Support of Claim from L.S. (L.S. affirmed the PTSD symptoms she reported in her November 2008 Buddy Statement).   While the nightmares and night sweats have lessened over time in frequency, she reported he still experienced them one to three times per month.  

L.S. described the Veteran's anger and agitation have been a problem.  He displayed anger and agitation towards nearly everyone and anything, over seemingly insignificant and trivial matters.  She described his anger was quite intense.  He has never interacted or communicated well with people.  As result, he had no friends.  As another matter, he has been unable to stay focused on anything.  For these reasons, he has been unsuccessful with every business venture and job he has tried, which has led to them filing for bankruptcy on three separate occasions.

According to L.S., the Veteran avoids being in crowds of people.  If he is forced into these types of situations he becomes agitated and anxious and wants to leave as quickly as possible.  He makes every effort never to sit with his back to a door in a public place.  Loud noises like jets and helicopters cause him distress, and noises like thunder make him hit the ground.

In February 2011, B.K. and D.K., two of the Veteran's adult children, submitted Statements in Support of Claim corroborating L.S.' statements.  February 2011 Statement in Support of Claim from B.K.; February 2011 Statement in Support of Claim from D.K. (D.K. nearly verbatim reiterated B.K.'s statements).  B.K., the Veteran's son, asserted the Veteran has tried on several occasions to operate a business in the pest control and construction industries.  February 2011 Statement in Support of Claim from B.K.  From time to time, the Veteran has hired him or his brother to work in those businesses.  However, both of them have found the Veteran impossible to work with due to his anger issues.  B.K. averred the Veteran was unable to cope with people in a normal manner.  For that reason, the Veteran was unable to find people to work with him for very long.  Eventually, the Veteran lost his professional licenses in California and Oregon.  B.K. confirmed the Veteran has not been able to hold a job for longer than a year. 

Preliminarily, the Board notes the applicable DC is 9411, which is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. §§ 4.27, 4.130.  Under the General Rating Formula for Mental Disorders, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.
A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. 

The Board acknowledges the psychiatric symptoms listed in the rating criteria are not exhaustive, but are examples of typical symptoms for the listed disability rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

Generally, in assessing the evidence of record, the Board acknowledges the Veteran, his wife, and his children are competent to provide evidence regarding the lay observable symptoms of his PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013).  However, as their statements relate to a clinical assessment of occupational or social impairment, the Board is unable to accord them any probative weight because neither is competent to render a medical diagnosis or opinion on such a complex medical question.  See Barr, supra; see also Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that regard, the Board finds the medical evidence of record most probative.

As this claim is an appeal of an initial disability rating the evidence to be considered is not limited to the current severity of the disability.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55 (1994).  However, given the July 2016 rating decision granting a 100 percent disability rating for PTSD effective February 8, 2016, the relevant timeframe for consideration is from July 19, 2008 to February 7, 2016.  See June 2008 Statement in Support of Claim (the Veteran initiated his service connection claim for PTSD, which was received by the VA on July 19, 2008).

In furtherance of this claim, the Veteran has been examined by the VA on multiple occasions.  He was first examined in September 2008.  September 2008 PTSD VA Examination Report.  At that time, he reported being married to his wife for the past 40 years.  He had three adult children.  Outside of his wife and family, he asserted that he did not spend time with other people socially.

In terms of employment, the Veteran relayed that he used to work in the pest control industry with his father until he took over his father's business.  He managed the business until 1976, when he lost his professional license.  After that, he and his wife went off the grid and lived on a 40 acre lot without any electricity or running water.  They lived this way for 14 years before relocating.  After relocating, he began working as a handyman.  Most recently, he worked for a food supplement company for one and a half years until he was laid off because of the lack of business. 

The Veteran avowed he experienced intrusive thoughts on a daily basis.  He used to have nightmares almost every night as well as night sweats.  However, over the years, the dreams have gotten less intense and less frequent, and he no longer has night sweats.  Occasionally, he has problems falling asleep.  He continued to have flashbacks and intense psychological reactions to things like loud noises, which trigger a startle response and anxiety, such as rapid heartbeat, sweatiness, and shortness of breath.  He remained hypervigilant; scanning tree lines, never sitting with his back to the door, and doing safety checks each night.  He mainly stayed at home and isolated himself to avoid crowds.  He admitted to having frequent bouts of irritability and angry outbursts.  Sometimes, he had difficulty staying on task because his mind drifted off. 

The VA examiner noted the Veteran arrived for his appointment half an hour late.  However, he presented appropriately dressed.  He was oriented to person, place, time, and circumstance.  His speech was fluid and articulate.  He claimed that his mood was "not too bad, normal [sic], probably cranky."  His affect was noted to be somewhat flat and distant.  There was no evidence of loose associations, bizarre thought content, or delusional thinking.  He denied any suicidal or homicidal ideation, or audio or visual hallucinations.  However, his judgement was found to be marginally poor.  With respect to insight, the VA examiner's finding appeared to range from good, fair, to poor.  While he described himself as irritable and angry based on the statements of the people around him, there was no history of associated violent behavior.  Furthermore, his memory was intact.     

In the end, the VA examiner explained that presently, and throughout the past year, the Veteran was moderately impaired due to his PTSD.  Although he has been able to function on some levels, he had difficulty with work, school, self-esteem, and socialization.  His symptoms appeared to have significantly limited his ability to build the type of social networks necessary in life, which limited his social adaptability, and in turn his employability.  

Aside from the VA examinations of record, the Board notes there is a scarcity of relevant treatment records.  Of the limited treatment records, three are from 2009.  A March 2009 VA Psychology Note documented the Veteran's report of ongoing problems with anxiety and anger management.  He relayed that he has never held a job for more than one year at a time.  Although he did not articulate the reasons why, the VA psychologist noted he seemed to imply there was an issue with interacting with others.  The VA psychologist observed he was alert and oriented during the appointment, but his mood was dysphoric with a congruent affect.  His thought processes were found to be unclear.  However, there was no evidence of suicidal or homicidal ideation. 

During an April 2009 session, the Veteran stated he was helping his sons with some work in their contracting fields.  April 2009 VA Psychology Note.  Additionally, he was spending time trying to publish a book based on his personal experiences.  Even though he reported that he was managing his PTSD symptoms, the VA psychologist indicated he was still likely struggling with his anxiety, stress, and anger management.  The VA psychologist observed he was alert and oriented during the appointment, but his mood and affect were somewhat dysphoric.  He thought processes were generalized without a specific focus.  However, there was remained no evidence of suicidal or homicidal ideation. 

The next VA Psychology Note comes in October 2009.  At that time, the Veteran reported increased anxiety and nightmares; occurring every couple of days.  October 2009 VA Psychology Note.  He also reported having significant night sweats and impaired sleep.  The VA psychologist observed he presented as anxious.  Nonetheless, he was alert and oriented.  Again, there was no evidence of suicidal or homicidal ideation. 

Three months later, the Veteran underwent another VA examination in January 2010.  January 2010 PTSD VA Examination Report.  During this examination, he reported that his mood was irritable and down.  He continued to experience nightmares, a couple of times per month, as well as night sweats.  Nevertheless, he stated he slept about average, due to sleep medication.  

The Veteran asserted again that he has not been able to hold a job for more than a year.  He explained that he usually gets angry, as a result of which, he gets fired.  He admitted that he could be set off very easily.  Even still, he expressly denied any assaultive behavior, suicidal ideation, manic episodes, and depressive episodes.  

Socially, the Veteran averred that he was not active.  He mainly kept to himself.  Although he is an ordained minister and used to go to church, he relayed that he stopped preaching and going to church three years earlier.  In fact, he stated he has quit doing most everything.  Mostly, he works on his computer researching his family history.  However, he maintained a good relationship with his wife.  He reported having a good relationship with his children as well, but he also stated they steer clear of him due to his anger issues. 

The VA examiner noted the Veteran had received mental health treatment three to four times since the last VA examination through the VA.  The VA examiner went on to observe that he appeared to be oriented to person, time, and place.  He maintained his personal hygiene as well as the ability to complete his daily living activities.  His interaction was pleasant and cooperative.  No inappropriate behaviors were exhibited.  His speech was within normal limits.  There was no impairment in his thought processes; no delusions, hallucinations, obsessive or ritualistic behaviors, or suicidal or homicidal ideation.  His memory was intact.  There was no evidence of panic attacks or impairment of impulse control.  Contrary to his report of depressed mood, the VA examiner concluded there was no evidence of depression, depressed mood, or anxiety upon examination.  

The only other pertinent treatment record of evidence comes in May 2011.  A May 2011 VA Psychology Note recorded the Veteran's continued report of suffering from nightmares.  In fact, at that time, he claimed they had increased over the past couple of months.  He also asserted having increased problems with depression.  Despite low mood or motivation at times, he indicated that he was able to get some relief by working or keeping busy.  Most notably, during this session, he endorsed some suicidal ideation, but without any intent to follow through.  Once more, the VA psychologist observed he was alert and oriented during the appointment.  His mood was depressed and his affect was dysphoric.  His thought processes were mild to moderately circumstantial.

The Veteran was afforded a third VA examination in January 2012.  January 2012 PTSD VA Examination Report.  At this time, he stated he was still married to his wife.  They have been married for 43 years, and he described their relationship was good.  Other than his wife, he relayed talking to his children from time to time.  However, he stated that his children stayed away most of the time.  He again attributed this to his difficulty controlling his anger, which he admitted has caused him to throw things at people and hit them.  He recalled hitting his oldest son once, knocking him out because he was speaking disrespectfully to his mother.  Nevertheless, he disclosed that he and his wife were planning on moving closer to one of his sons to help him out because he was having a lot of family stress.  Other than his family, he asserted that he had a difficult time making and keeping friends. 

In terms of activities outside the home, the Veteran reported working a three-day job in the past year, for which he earned $1,400.  He relayed that he used to be an assistant pastor for 15 years and made trips to the Philippines in that capacity for 20 years, but he was no long preaching or attending church.  From 2004 to 2006, he actually lived in the Philippines working as an independent business consultant.  However, he was unable to stay focused on the job.   

Since the last VA examination, the VA examiner noted the Veteran has been seen by the VA once and has not been prescribed any psychiatric medications.  Although he had been invited to attend PTSD classes through the VA, he declined to do so because it conflicted with his schedule.  Presently, the VA examiner noted he was not receiving any psychiatric treatment. 

Following examination, the VA examiner determined the Veteran was oriented to person, place, time, and circumstance.  He presented well-groomed, and was friendly and cooperative throughout.  Even so, he reported his mood was "up and down."  Nonetheless, the VA examiner determined his affect was appropriate to the topics discussed.  His thought processes were logical and non-tangential, and content was responsive.  There was no evidence of delusions, paranoia, or psychosis.  He expressed passive suicidal ideation, but there was no intent to follow through.  There was no evidence of homicidal ideation.

In addition to the general PTSD diagnostic criteria, upon examination, the VA examiner concluded the Veteran also exhibited the following symptoms associated with his PTSD: depressed mood; chronic sleep impairment; difficulty establishing and maintaining effective work and social relationships.  

Overall, the VA examiner opined the Veteran's symptoms were mild to moderate, and assigned a GAF score of 57.  The VA examiner noted he was able to maintain some important relationships as evidenced by his marriage and his response to his son, who was in need of family support.  Still, his symptoms have impacted his life choices and interpersonal functioning.  For instance, his symptoms have restricted the types of work and work-settings he is able to function in.  Even so, the VA examiner observed that he was resourceful in finding various things and jobs to do, such as the three day job for which he was paid. 

The Board is mindful of the Veteran's representative's assertions in the May 2014 VA Form 9, that there were inconsistencies in the January 2012 PTSD VA Examination Report.  More specifically, his representative noted the VA examiner failed to check the boxes for suicidal ideation, anxiety, suspiciousness, memory issues, difficulty in adapting to stressful circumstances, obsessional rituals, and impaired impulse control to indicate they were current symptoms of his PTSD.  May 2014 VA Form 9.  

In this regard, the Board observes the VA examiner's findings in the body of the January 2012 PTSD VA Examination Report clearly establish that he complained of passive suicidal ideation and relayed impaired impulse control rising to the level of unprovoked irritability with periods of violence, and the Board has considered his lay statements below.  However, the Board notes the VA examiner administered a battery of tests during the examination.  Following these tests, the VA examiner determined the Veteran's results raised the possibility of some, perhaps intentional, exaggeration of complaints and problems.  For the VA examiner the results were significant because such results were infrequent among bona fide clinical patients.  Thus, the VA examiner stated less weight was given to his self-report of symptoms.  Irrespective of the Board's assessment of the overall disability picture below, the Board finds the VA examiner's findings are not inconsistent, but amount to a clinical assessment of the applicable symptomatology substantiated by the credible evidence of record in the VA examiner's professional opinion.

Notwithstanding the remand directive below to obtain the Veteran's relevant Social Security Administration (SSA) records, the Board may proceed with adjudication of this claim as there is no indication there are any treatment or other medical records pertaining to this claim other than the VA treatment records presently associated with the claims file.  See September 2008 PTSD VA Examination Report (noted the Veteran was seen once in May 2008 by a VA psychiatrist and has had no subsequent psychiatric treatment or hospitalizations); January 2010 PTSD VA Examination Report; January 2012 PTSD VA Examination Report.  

In contemplating the above, the Board finds the preponderance of the evidence substantiates an increased, initial disability rating of 70 percent, but no higher, prior to February 8, 2016.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that where an increase in the disability rating is at issue, staged ratings are appropriate when the factual findings show distinct time periods where the veteran exhibited symptoms that would warrant different ratings). 

Throughout the relevant time period, the evidence of record establishes the Veteran had an issue with irritability and anger.  His wife and children described that it has been a long-standing problem.  According to his wife, his anger was intense and he exhibited it over seemingly insignificant and trivial matters.  According to his son, although he has tried to work professionally with the Veteran, it has been impossible due to his anger issues.  They both stated he has never been able to interact with people in a normal manner.  This has impacted his ability to find people to work with and for him very long when he attempted to operate his own businesses.  However, neither his wife nor son relayed any periods of violence associated with his irritability and anger in their respective Statements in Support of Claim. 

Initially, the Veteran also expressly denied any assaultive behavior during the January 2010 VA examination.  Even so, he relayed that his children steered clear of him due to his anger management issues.  Significantly, by the time of the January 2012 VA examination he began disclosing periods of violence accompanying his irritability and anger.  During the January 2012 VA examination, he admitted that he has had difficulty controlling his anger, which has led to him throwing things and hitting people.  He described an argument with his son, during which he knocked his son out.  

Although the severity of the Veteran's impulse control impairment did not meet the diagnostic criteria set forth for a 70 percent disability rating in it of itself until January 2012, based on L.S.' and B.K.'s lay statements, his issue with irritability and anger appear to have caused difficulty in adapting to stressful circumstances, including work or a work-like setting throughout the relevant period consistent with the diagnostic criteria for a 70 percent disability rating.  Their lay statements are consistent with his own admission during the January 2010 VA examination, that he becomes angry on the job, which gets him fired.    

The Veteran first exhibited impairment in thought content in May 2011.  During a treatment session, he reported passive suicidal ideation without any intent to act on it.  He continued to relay passive suicidal ideation without any intent to act on it during the January 2012 VA examination.  However prior to May 2011, he demonstrated impairment in his thought processes on at least two occasions.  Even though neither the September 2008 nor January 2010 VA examiner found his thought processes were impaired, in March 2009 the VA psychologist observed that his thought processes were unclear.  Again, in April 2009, the VA psychologist found his thought processes were generalized without a specific focus.  Thus, throughout the pertinent time period, he has demonstrated intermittent impairment in either thought processes or content, more nearly approximating a 70 percent disability rating. 

Despite the Veteran's reports of passive suicidal ideation, both the May 2011 VA psychologist and January 2012 VA examiner were clear that he had no intent to act on it.  As such, there is no evidence of record establishing that he is a persistent danger to himself to warrant a 100 percent disability rating.  In fact, there is no evidence of symptoms typically associated with a 100 percent disability rating or of a similar severity, frequency, or duration whatsoever.


ORDER

An increased, initial disability rating of 70 percent, but no higher, prior to February 8, 2016, for PTSD is granted subject to the governing criteria applicable for the payment of monetary benefits. 


REMAND

The Veteran contends that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See November 2009 Veteran's Application for Increased Compensation Based on Unemployability.

In this regard, the Board notes the Veteran reported he "retired" in February 2011 with "Social Security," despite admitting that he continued to work as a handyman.  June 2011 VA Agent Orange Program Note.  However, the Board notes there are no records from SSA associated with the claims file and no requests have been made for the same.  As such, a remand is necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the Veteran's relevant SSA records. 

2. Request that the Veteran provide an updated VA Form 21-8940.  

3. Once the above request has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


